Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2010 Prepared as at May 7, 2010 Index Overview 3 Summary of Results 3 Number of common shares and warrants 4 Business environment 5 Risk factors 5 Forward looking statements 5 Business plan 5 Results of operations 6 Liquidity and Capital Resources 8 Working capital 8 Key contractual obligations 8 Off balance sheet arrangements 9 Transactions with related parties 9 Financial and derivative instruments 9 Critical accounting estimates 9 Evaluation of disclosure controls and procedures 10 Outlook 10 Current outlook 10 Public securities filing 10 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of LiveReel Media Corporation for the three and nine months ended March 31, 2010 should be read in conjunction with the unaudited consolidated financial statements for the three and nine months ended March 31, 2010 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended June 30, 2009. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada. Reference is made to Financial Statement Notes for a discussion of the material differences between Canadian GAAP and U.S. GAAP, and their effect on the Company's financial statements. This management discussion and analysis is prepared by management as at May 7, 2010. The Company’s auditors have not reviewed it. In this report, the words “us”, “we” “our”, “the Company” and “LiveReel” have the same meaning unless otherwise stated and refer to LiveReel Media Corporation and its subsidiaries. Overview Summary of Results During fiscal 2007 and 2008, LiveReel entered into various agreements to finance films in exchange for certain distribution rights.However, these arrangements were concluded in the quarter ended September 30, 2008 when the last payment relating to the distribution of King of Sorrow for $20,179 was received. The Company announced in November 2008 it had received board authorization to invest a portion of its excess cash on hand in exchange traded securities.It pursued this strategy in the last six months of fiscal 2009, but due to market conditions, no such activities occurred in the first nine months of fiscal 2010.The Company continues to review different investment opportunities both inside and outside of the film industry. Subsequent to the end of the quarter ended March 31, 2010, a new majority shareholder took over control of the company.The four former directors resigned effective April 5, 2010 and a new Chief Executive Officer was appointed.It is the new board of directors and management team’s intention to continue to review investment opportunities both inside and outside of the film industry. The following table summarizes financial information for the 3rd quarter of fiscal 2010 and the preceding seven quarters: - 3 - Fiscal year Quarters ended March 31, 2010 Dec. 31, 2009 Sept. 30, 2009 June 30, 2009 March 31, 2009 Dec. 31, 2008 Sept. 30, 2008 June 30, 2008 Total Revenue 0 - - ) Income (Loss) from continuing operations ) Net loss per share - basic and diluted ) ) During the quarter ended March 31, 2010, losses were increased from the quarter ended December 31, 2009 due primarily to an increase in professional fees for services rendered in connection with the change in the majority shareholder of the company. Number of Common Shares and Warrants These are as follows on March 31, 2010 and May 7, 2010, the date of this report: # Exercise price (in US$) Expiry date Shares issued and outstanding Warrants issued in November 2004 November 30, 2010 Warrants issued in April 2006 November 30, 2010 Warrants issued in June 2006 November 30, 2010 Warrants are convertible into an equal number of common shares of the Company on or before the expiry date.On July 22, 2008, the conversion price of all previously issued warrants was reduced to US$0.01 per warrant and the expiry date was extended to November 30, 2010 by the board of directors of the Company. There are 17,621,744 shares issued and outstanding as of March 31, 2010 and a further6,193,600 shares issuable upon exercise of warrants are subject to resale restrictions under U.S securities laws. - 4 - Business Environment Risk Factors The primary risks affecting the Company are substantially unchanged from those discussed in the Company’s annual MD&A for the year ended June 30, 2009. Forward Looking Statements Certain statements contained in this report are forward-looking statements as defined in the U.S. federal securities laws. All statements, other than statements of historical facts, included herein or incorporated by reference herein, including without limitation, statements regarding our business strategy, plans and objectives of management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates” or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that such forward-looking statements will prove to be correct. Each forward-looking statement reflects our current view of future events and is subject to risks, uncertainties and other factors that could cause actual results to differ materially from any results expressed or implied by our forward-looking statements. Risks and uncertainties include, but are not limited to: · Our lack of substantial operating history; · the success of the film projects in which we have interests; · the impact of competition; · the enforceability of legal rights; · the volatility of the entertainment industry Important factors that could cause the actual results to differ from materially from our expectations are disclosed in more detail set forth under the heading “Risk Factors” in the Management’s Discussion and Analysis for the fiscal year 2009. Our forward-looking statements are expressly qualified in their entirety by this cautionary statement. Business Plan and Strategy The Company’s business plan continued to evolve in the third quarter of fiscal 2010.During most of fiscal 2007 and 2008, management focused on the financing and distribution of feature films. However, in fiscal 2007, management also received Board of Director approval to utilize excess cash in our business to pursue additional investment opportunities outside the film industry in order to potentially increase our return to shareholders.Management is not limited to any particular industry or type of business with respect to what it considers as investment opportunities. - 5 - During fiscal 2009, the Company did deploy a portion of its excess cash by investing in exchange traded securities.It did have some success in the third quarter of fiscal 2009, but then incurred significant losses in the fourth quarter of fiscal 2009.As a result, the Company did not continue this practice in the first nine months of 2010. Subsequent to the end of the quarter ended March 31, 2010, a new majority shareholder took over control of the company.The four former directors resigned effective April 5, 2010 and a new Chief Executive Officer was appointed.It is the new board of directors and management team’s intention to continue to review investment opportunities both inside and outside of the film industry. Results of Operations Three months Nine months Three months Nine months Ended Ended Ended Ended March 31, March 31, March 31, March 31, Income $
